Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 9, 2015

                                      No. 04-15-00500-CV

                 IN THE BEST INTEREST AND PROTECTION OF S.W.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-2596
                                 Kelly Cross, Judge Presiding

                                      No. 04-15-00505-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.W.

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-2544
                                  Kelly Cross, Judge Presiding


                                         ORDER
        On September 22, 2015, this court granted appellant’s motions to consolidate these
appeals and for an extension of time to file a brief. The appellant’s briefs were originally due to
be filed on September 7, 2015, and September 8, 2015, respectively. The order extended the
deadline to file the brief to October 8, 2015. On October 22, 2015, this court issued a subsequent
order directing appellant’s attorney to show cause in writing by November 2, 2015, why these
appeals should not be dismissed for want of prosecution.

        On November 6, 2015, appellant’s appointed attorney, Mr. Michael S. Raign, filed a
response and a final motion for extension of time to file the brief, stating he had experienced
computer issues. The motion is GRANTED. It is ORDERED that Mr. Raign file appellant’s
brief in these appeals no later than November 9, 2015. If appellant’s brief is not filed by that
date, these appeals will be abated to the trial court for an abandonment hearing, and the trial
court will be asked to consider whether sanctions against Mr. Raign are appropriate.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court